Citation Nr: 1702289	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  12-23 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability. 

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to service connection for headaches. 

6.  Entitlement to service connection for prostate cancer.  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for an acquired psychiatric disorder (claimed as depression, adjustment disorder, and/or posttraumatic stress disorder (PTSD)).  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to August 1972.  

These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran was scheduled for a Travel Board hearing in May 2015, to which he failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2016).


FINDINGS OF FACT

1.  The Veteran's STRs are negative for complaints of the back in service; the earliest post service clinical evidence of a back disability is more than a decade after separation from service.  

2.  The most probative evidence of record is against a finding that the Veteran has a back disability causally related to, or aggravated by service or a service-connected disability.

3.  The Veteran's STRs are negative for complaints of the right and/or left knee in service; the earliest post service clinical evidence of a knee disability is more than two decades after separation from service.  

4.  The most probative evidence of record is against a finding that the Veteran has a right and/or left knee disability causally related to, or aggravated by service or a service-connected disability.

5.  The probative evidence is against a finding of a chronic headache disability and/or a chronic sinus disability in service or upon separation. 

6.  The most probative evidence of record is against a finding that the Veteran has a headache disability causally related to, or aggravated by service or a service-connected disability.

7.  The most probative evidence of record is against a finding that the Veteran has a sinusitis disability causally related to, or aggravated by service or a service-connected disability.

8.  The most probative evidence of record is against a finding that the Veteran has prostate cancer causally related to, or aggravated by service or a service-connected disability.

9.  The most probative evidence of record is against a finding that the Veteran has hypertension causally related to, or aggravated by service or a service-connected disability.

10.  The most probative evidence of record is against a finding that the Veteran has an acquired psychiatric disability causally related to, or aggravated by service or a service-connected disability.

11.  The Veteran is not presumed to have been exposed to herbicides in service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 

2.  The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.

4.  The criteria for service connection for a headache disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3,307, 3.309 (2016).

5.  The criteria for service connection for a sinusitis disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.

6.  The criteria for service connection for prostate cancer have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3,307, 3.309.

7.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3,307, 3.309.

8.  Entitlement to service connection for an acquired psychiatric disorder (claimed as depression, adjustment disorder, and/or posttraumatic stress disorder (PTSD)) have not been met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has considered whether the Veteran should be afforded VA examinations for the issues on appeal, but finds that they are not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

In the present situation, the Board finds that all of the above noted elements have not been met.  

With regard to the Veteran's claims for service connection for a back disability, a right knee disability, and a left knee disability, the Veteran's STRs are negative for an injury or disease to those areas and there is also no competent credible indication that any disability or symptoms of a disability may be associated with service.  

With regard to the Veteran's claims for service connection for a headache disability, sinusitis, hypertension, and prostate cancer, there is no competent credible evidence of record that the Veteran was exposed in service to herbicides, or credible evidence of record indicating that his exposure to any possible chemicals in service may be related to those disabilities.  Moreover, although he had a noted complaint of a headache in service and a sinus complaint in service, there is no credible evidence which indicates that such incidents in service may be related to a current disability.  

With regard to his contention that he has a disability related to a virus in service, the Board acknowledges that the Veteran had a virus in service; however, there is no competent or credible evidence indicative that this may be the etiology of any of his current disabilities.  

With regard to his acquired psychiatric disability, the Board find also finds that a VA examination is not warranted.  The Veteran has indicated that he has PTSD due to handling body bags; however, the Board finds that there is no credible evidence supporting that he handled body bags.  He has also stated that he had a volatile crew chief; however, this report is unable to be corroborated.  Because he was not engaged in combat with the enemy, a verified noncombat stressor, or one related to fear of hostile or enemy action consistent with the circumstances of service, is required; however, it is not present in this case.  Moreover, there is no indication that any other psychiatric disability is related to service.  Thus, a remand for a VA examination with regard to any acquired psychiatric disability is not required.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service connection in general

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met. 38 C.F.R. § 3.309 (e). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 

A Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Back Disability

The Veteran's STRs are negative for complaints of, or treatment for, a back disability, and his August 1972 Report of Medical Examination for separation purposes reflects a normal spine.  Moreover, on his corresponding 1972 Report of Medical History for separation purposes, he reported that he was in "excellent" health and he specifically denied recurrent back pain.  

The earliest clinical evidence of a back disability is more than 20 years after separation from service.  In addition, and notably, the records at that time reflect that the etiology of the Veteran's back complaints was a post-service work injury.

An October 1994 record reflects that the Veteran "injured his lower back at work on a construction site on 9/7/94.  He was shoveling dirt and felt sudden pain in his lower back."  An MRI of the lumbar spine was consistent with degenerative disc disease, particularly at L4-L5.  The impression was lumbosacral strain with lumbar radiculitis.  

An October 1994 Comprehensive Physical Examination report reflects that the Veteran was seen for workers' compensation purposes.  It was noted that he had injured his low back in September 1994 when shoveling and had a sudden painful pop in his low back.  It was noted that he had a previous injury in the same area in 1991.  The report is negative for an injury in service or complaints of pain earlier than 1991.

A November 1994 private record from Montgomery Orthopaedic Physical Therapy and Rehabilitation Center reflects that the Veteran was employed as a construction worker and injured his low back at work while shoveling; he twisted to the left with resultant pain on the right side.  It was noted that the Veteran had a prior back injury in 1991 which resolved with conservative treatment.  

A December 1994 record reflects that a myelogram and CT scan revealed marked spinal stenosis at L2-L3.  In March 1995, the Veteran had a decompressive laminectomy with placement of autologous bone in the lateral gutters.

August 1995 correspondence from Dr. R.T. Durkin reflects that the Veteran's "back problem dated from a construction accident in September of 1994.  He was working in a trench when he suddenly turned toward the left and had extreme pain and noticed some involuntary flexion of the right leg."  Records for "Workman's Comp Follow-up" visits in 1995, 1996, 1997, and 1998 reflect continued complaints of the back.  None of the records reflect reports of an injury in service or complaints of pain earlier than 1991.

A November 27, 2001 Fornance Physician Services, Inc. report reflects that the Veteran again injured his back at work on November 12, 2001.  Records in 2002 reflect continued complaints and that the Veteran injured his back post service when he was carrying a heavy wooden form with another worker and he slipped and twisted his neck and back.  The impression was "cervical strain, lumbar strain with right-sided lumbar radiculitis, and history of a previous lumbar laminectomy."  

A March 2003 HealthSouth record reflects that the Veteran injured his back in November 2001 while working as a laborer.  He reported that he was injured when he was lifting a large structure with a coworker when he fell.  It was noted that the Veteran's past medical history was significant for a lumbar laminectomy in 1995.

A September 2008 "New Workman's Comp Injury" record reflects that on August 18, 2008, (possibly an error in month, see below) the Veteran was at work, lifting an object, when he felt severe pain in the right side of his low back.  The impression was acute lumbosacral strain with possible disc herniation.  An October 2008 National Medical Imaging Record reflects that the Veteran had had a twisting injury on September 18, 2008 (possibly an error in month, see above) and had disabilities at the L2 through S1 levels.  A December MRI reflected central canal stenosis at L2/L3, the level where he had had his laminectomy.

In sum, the Veteran sought treatment for his back on multiple occasions in the 1990s and through 2008.  The records consistently reflect that the Veteran had post service injuries to his back and do not reflect that he reported a back injury in service.

In his February 2009 claim for VA benefits, the Veteran asserted that his disability began in 2008.  In a subsequent claim that same month, he asserted that his back problems began in 1995.

An October 2010 VA notes reflects that the Veteran reported that he had a back injury in 2008 when he lifted up a chute from a concrete truck. 

The Board acknowledges that the Veteran is competent to describe symptoms such as pain even though the symptoms were not recorded during service, but as the STRs lack documentation of the combination of manifestations sufficient to identify a back disability, and sufficient observation to establish chronicity during service and as chronicity in service is not adequately supported by the STRs, than a showing of continuity of symptomology after service is required to support the claims.  38 C.F.R. § 3.303(b).  There is no credible continuity of symptomatology after service to support the Veteran's claim.  

Service connection based on continuity with respect to these disabilities is not warranted as the Veteran had a normal spine upon clinical examination at separation and he denied back complaints upon separation.  Further, there are no clinical records of degenerative joint disease to a compensable degree within one year of separation from service.  In addition, there is no competent credible evidence of record that any incident of service, to include exposure to fumes, chemicals, a virus, or repetitive use, is as likely as not the cause of a current back disability.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Importantly, the most probative evidence of record, the numerous clinical records noted above, reflects that the Veteran's back disabilities are due to several post-service injuries.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Right and Left Knee Disabilities

The most probative evidence of record is against a finding that the Veteran has a right and/or left knee disability causally related to, or aggravated by, active service. The evidence, which is summarized below, reflects that the Veteran did not have chronic knee complaints in service, or upon separation from service, and that more than a decade after separation from service, he injured both knees.

The Veteran's STRs are negative for complaints of, or treatment for, his knees.  His August 1972 Report of Medical Examination for separation purposes reflects that his lower extremities were normal.  His corresponding Report of Medical History for separation purposes reflects that he denied bone, joint, or other deformity, and specifically denied having a trick or locked knee.  He also report that he was in excellent health and not currently using any medication.

The earliest clinical evidence of a knee disability is more than two decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
August 1995 correspondence from Dr. R.T. Durkin reflects that the Veteran had some "throbbing pain in the knees and the bottom of his foot and some paresthesias in both feet."  The report was made as part of a neurology examination of the Veteran after a back injury.  

A July 2000 Fornance Physician Services, Inc Progress Report reflects that the Veteran had right knee complaints from a three day old wound which had formed an abscess.  

An April 2002 HealthSouth record reflects that the Veteran was seen for his spine.  It was also noted that he has "had a few episodes of knee buckling and has been constantly sore."  

A November 2004 VA record reflects that the Veteran reported increased knee pain. Upon physical examination, he had normal range of motion of the left knee and mild crepitus with range of motion of the right knee, which was characterized as mild DJD.  However, a radiology examination of both knees showed normal bones and joints.  The impression was "normal knees."  Thus, more than 30 years after service, the Veteran did not have degenerative changes identifiable upon radiology testing.

An August 2006 private record for "New Injury/Workman's Comp" reflects that the Veteran was "pulling hoses apart on 8/7/06 and something snapped and struck him on the medial aspect of his left knee.  He has been experiencing pain ever since."  The impression was contusion and sprain of the left knee with underlying torn medial meniscus and degenerative changes.  Additional records in 2006 reflect continued complaints.

An August 2008 Montgomery County Rehab Sports Therapy PC record reflects that the Veteran "reports he injured his left knee at work on 8/7/06 when he was pulling a pipe.  [The Veteran] reports he felt a pop in his left knee."

A September 2006 Mercy Suburban Hospital Operative Report reflects that the Veteran had a torn left medial meniscus and moderate degenerative joint arthritis, medial femoral condyle.   A January 2007 Montgomery County Rehab Sports Therapy PC record reflects that the Veteran had "first injured his knee at work on August 7, 2006 when he was pulling a pipe at work."

A February 2007 Montgomery Hospital Medical Center record reflects that the Veteran had no evidence for fracture or dislocation.  He had mild osteopenia.  

A March 2007 private record for "New Injury/Workman's Comp" reflects that on February 9, 2007, the Veteran had felt lightheaded and fell to his knees, striking his right knee.  An MRI revealed a tear of the posterior horn of the medial meniscus.  In May 2007, the Veteran had arthroscopic surgery including a partial medial meniscectomy (shaving of patella) of the right knee.  He was diagnosed with torn right medial meniscus, grade II chondromalacia patella, and degenerative arthritis medial femoral condyle of the right knee.

In his first February 2009 claim for VA benefits, the Veteran asserted that his disability began several decades after separation from service.  In a subsequent claim form submitted later that month, he asserted that his knee injuries began on August 8, 2006.  
 
In sum, the probative evidence of record reflects that the Veteran's knee injuries occurred after separation from service.  The Board acknowledges that the Veteran is competent to describe symptoms such as pain and a feeling of buckling or giving way.  However, the STRs lack documentation of the combination of manifestations sufficient to identify a knee disability, and sufficient observation to establish chronicity during service.  Instead, they reveal a normal physical examination of the lower extremities at separation and a report from the Veteran at that time that he did not have a trick or locked knee.  For these reasons, chronicity in service is not adequately supported by the STRs.

There is also no credible continuity of symptomatology after service to support the Veteran's claims.  Service connection based on continuity with respect to arthritis is not warranted as the Veteran had a normal lower extremities upon clinical examination at separation and he denied knee complaints upon separation.  Further, X-rays of the knees in 2004 were normal.  

In addition, there are no clinical records of arthritis to a compensable degree within one year of separation from service.  Finally, there is no competent credible evidence of record that any incident of service, to include exposure to fumes, chemicals, a virus, or repetitive use, is as likely as not the cause of a current knee disability.

The Veteran has not been shown to have the experience, training, or education necessary to make a competent etiology opinion that the  claimed disabilities are causally related to, or aggravated by, active service.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The diagnosis of knee disabilities including right medial meniscus, grade II chondromalacia patella, and degenerative arthritis medial femoral condyle cannot be discerned by lay observation but instead require radiographic testing.
 
As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Headache Disability
Sinusitis

The most probative evidence of record is against a finding that the Veteran has a headache disability and/or sinusitis causally related to, or aggravated by, active service.

The Veteran's August 1970 service entrance examination reflects that clinical evaluation of the sinuses was noted to be normal.  The Report of Medical History for entrance purposes shows that the Veteran reported sinusitis and in response the examiner noted "sinusitis mild."  However, given the clinical findings of normal sinuses at entrance, the presumption of soundness attached with respect to the Veteran's sinuses.

September 1971 STRs reflect that the Veteran had complaints of a headache, vomiting, upset stomach, a stuffy nose, and loose stools.  He was diagnosed with a viral flu syndrome and prescribed bedrest and quarters for two days.  Upon discharge, the Veteran was diagnosed with "virus, undetermined organism."

An October 1971 STR reflects that the Veteran had right eye trouble from the night prior and pain.  There was questionable tenderness over the right frontal sinus.  An STR the next day reflects continued complaints of pain over the right eye and a headache of two days in duration.  The impression was "occhondral [right] frontal sinus".

The Veteran's August 1972 Report of Medical Examination for separation purposes reflects that his head, nose, and sinuses were normal upon clinical examination.  The corresponding Report of Medical History reflects that the Veteran specifically denied sinusitis and frequent or severe headaches.  

The earliest clinical evidence of a post-service headache disability or sinusitis is more than two decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

August 1995 correspondence from Dr. R.T. Durkin reflects, in pertinent part, the following with regard to the Veteran's headaches:

[The Veteran] who underwent a lumbar laminectomy for spinal stenosis on March 7 1995, who has had daily headaches since the surgery.  Headaches mainly begin in the light neck and then radiate to the shoulders and occasionally to the left side.  They are described as a pressure sensation and may awaken him from sleep in the early morning hours.  There is occasional photophobia and the headaches have begun to interfere with his ability to continue physical therapy for his spinal stenosis. . . .  He did not have any headaches or head injury at the time of the initial accident in September and says that he has had occasional "sinus headaches" in the past but they have not been disabling. . .  [the Veteran] has no history of prior head injury or concussion.  . .  .  [The Veteran] has headaches that are a combination of muscle contraction headaches related to cervical spasm and vascular headaches of the migraine type.

The Board acknowledges the Veteran's statement to Dr. Durkin that he had had "occasional sinus headaches in the past" however this is not indicative of a chronic complaint in service or since service.  To the contrary, the statement that the headaches were "occasional" reflects that they were not chronic.  

There are also numerous post service records more than twenty years after separation from service which reflect headaches with symptoms of a cold or upper respiratory infection.  Examples of such are noted below.

October 1999 Fornance Physician Services, Inc., records reflect a cough for six weeks and a headache over the occipital area.  A December 1999 record reflects a headache, tightness in the chest, dry cough, nausea, and chills with an onset of that Monday.  The diagnosis was acute bronchitis in smoker.  An October 2000 Fornance Physician Services, Inc record reflects a cough, sore throat, ears which feel clogged, and a headache for two to three weeks. 

January and February 2001 Fornance Physician Services, Inc., records reflect a headache with light-headedness and an earache.  The assessment was bacterial bronchitis.  April 2001, September 2001, and November 2001 records reflect complaints of headaches associated with feeling like vomiting and/or a cough with sore throat, ear pain, sneezing, and runny nose.

March and April 2002 records reflect a headache, joint aches, stomach pain, and a cough.  The impression was viral syndrome and bronchitis.

A June 2002 private record reflects the examiner's statement as follows: "I suspect that [the Veteran] sustained a right brachial plexus traction injury/thoracic outlet syndrome from his injury at work.  This is likely causing the cervicogenic-type
headaches."

June 2002 correspondence from Advanced Neurologic Care Associates, P.C. reflects that the Veteran presented with a chief complaints of headaches.  It was noted that the Veteran stated that the headaches occur approximately three to five days per week and are exclusively on the right side.  The headaches were noted to not be associated with photophobia, phonophobia, nausea, or vomiting.  It was noted, in pertinent part, as follows:

 . . . on November 12th 2001 he had an accident at work when he was carrying a large wooden form which is used for pouring concrete and he slipped.  He was able to maintain his balance but twisted in order to hold onto the wooden form and subsequently developed right neck pain and headaches.

An October 2002 record reflects a headache with an upset stomach, sweats, chill, diarrhea, and body aches.  

Correspondence dated in March 2003 from HealthSouth reflects that the Veteran had cervical pain which radiates to the head.

A February 2004 record reflects a headache with cough, ears popping, and fever.  An April 2004 record reflects a "bad head cold" and acute sinusitis.

2004 VA records reflect that the Veteran had a medical history of chronic headaches and chronic recurrent sinusitis.

An August 2008 record reflects a headache, stuffiness, fatigue, and a puffy eye.  A February 2009 VA radiology report reflects that the Veteran had "no evidence of sinusitis."

In sum, the preponderance of the evidence is against a finding of a chronic headache and/or sinus disability in service.  Moreover, there is no competent credible evidence of record that the Veteran has a current headache and/or sinus disability causally related to service, to include the incidents in 1971, and/or any type of fuel exposure.  The evidence reflects that more than twenty years post service, in approximately 1995, the Veteran reported having occasional headaches in the past but began having increased headache symptoms related to a post-service accident.  With regard to sinusitis, the Veteran has reported a history of sinusitis prior to service, but he is presumed sound at service entrance,  He reported in 1995 only occasional sinus problems after service.  The Veteran was sound upon entrance and was treated just once for sinus issues in service.  Further, there is no competent credible evidence that the post service problem were related to his isolated problem in service.  Again, as noted above, the Veteran had a normal examination upon separation and denied recurrent or frequently headaches and sinusitis. 

The Board also acknowledges the Veteran's statement that he has headache and sinus disabilities as a result of extensive pressure to the eyes, ears, nose, and throat during a work detail in which he was working with a windshield.  The Board also acknowledges that the Veteran's military occupational specialty in service was as an aircraft maintenance specialist; thus, it is not unreasonable that he would have been in proximity to fuel at times and working with a windshield; however, there is no competent credible evidence of record that his current symptoms are as likely as not due to such exposure or due to a "pressure" incident.  The evidence of record does not support this but reflects that the Veteran had a virus in service and a one-time sinus problem which was not found at separation.  His post service complaints have been related to an accident, bronchitis in a smoker, a cold, and a viral syndrome which has not been shown by competent credible evidence of record to be related in any way to the virus decades earlier.

Any statement by the Veteran that he has had chronic symptoms since service is less than credible given that it is inconsistent with his 1995 reports of occasional (not continuous) sinus symptomatology.  

The Board acknowledges that the Veteran is competent to describe symptoms such as pain and stuffiness/congestion; however, he has not been shown to have the training, education, or experience to provide a competent opinion that he has a current disability related to service, especially in light of the lack of a chronic condition in service, and the subsequent diagnoses with regard to his cervical spine and bronchitis and their symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
The Board also notes that sinusitis is not a disability which warrants service connection if it manifests to a degree of 10 percent or more within one year of service.  The evidence is also against a finding that the Veteran had a headache disability which manifested to a degree of 10 percent or more within a year of separation from service.  As noted above, the medical evidence indicates that his chronic headaches began after surgery for a nonservice-connected disability in 1995.  

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Prostate Cancer

The Veteran's STRs are negative for any complaints of, or diagnosis for, a prostate disability, to include cancer.  Moreover, there is no competent credible evidence of record that the Veteran had prostate cancer due to, or aggravated by, service.  

The Veteran contends that he was exposed to JP4 jet fuel and worked on the flight line, hooking the fuel to the jet planes (See VA Form 21-526) and that such exposure led to his prostate cancer.  The Veteran's military occupational specialty in service was as an aircraft maintenance specialist; thus, it is not unreasonable that he would have been in proximity to fuel at times; however, there is no competent credible evidence of record that his prostate cancer is as likely as not due to such.  The Board finds that the Veteran has not been shown to be competent to render such an opinion.  (The Board notes that the Veteran has reported that he had a post service occupation as a truck driver with a license to handle hazardous waste materials.).

The Board also finds that presumptive service connection under 38 C.F.R. §§  3.307 and 3.309 is not warranted.  The Veteran has not asserted, and the evidence does not reflect, that he served in Vietnam, Thailand, or Korea, or the in-land waterways of Vietnam.  His DD 214 reflects that he did not have foreign and/or sea service.  A 2009 National Personnel Records Center (NPRC) response to a request for records on herbicide exposure reflects that there "there is no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam."  

The Veteran asserts that he was exposed to herbicide while working at McGuire Air Force base in New Jersey and has stated that he was exposed to Agent Orange from "aircraft troop and material."  As he did not set foot in Vietnam or serve in Thailand or Korea, he is not entitled to a presumption of exposure pursuant to 38 C.F.R. § 3.307.  Thus, he must establish actual herbicide exposure to support his claim for service connection.

In his VA Form 9, the Veteran stated that he had flu-like substance in service which caused him "severe illness" which continues to this date.  He stated that while in service, he come in contact with Agent Orange substance from unloading deceased veterans from military aircraft, that he "immediately became ill" and was sent to sick call.  He reflects that he was assigned to "ROR" for at least one week.  According to the Veteran, the "deceased bodies of veterans were unloaded from an isolated area on base at McGuire AFB.  These bodies had been exposed to Agent Orange in Vietnam."

The Veteran is competent to state that he was around aircraft and he has reported that he has a driver's license to remove hazardous waste material.  However, he has not been shown to be competent to state that those planes or dead bodies, if he was actually around any, had 2.4-D; 2.4.5-T and its contaminant TCDD; cacodylic acid; and picloram, on them.  

While VA has established a presumption of exposure for any veteran who set foot on the landmass in Vietnam, that presumption was established due to the inherent difficulty in establishing which veterans were actually exposed, not because everyone present in Vietnam was exposed.  In Haas v. Peake, 525 F.3d 1168, 1176 (Fed. Cir. 2008), the Federal Circuit, citing 50 Fed. Reg. at 34,454-55, noted that VA's longstanding policy of presuming dioxin exposure while serving in Vietnam was 'based on the many uncertainties associated with herbicide spraying during that period which are further confounded by lack of precise data on troop movements at the time.' The Federal Circuit also quoted 'While it may be possible to approximate areas where herbicides were sprayed,' the agency wrote, 'it would be extremely difficult to determine with an acceptable degree of precision whether an individual veteran was exposed to dioxin.'  Id.  Indeed, in trying to conduct the mandated Agent Orange Study, the Centers for Disease Control (CDC) explained that 'the Agent Orange Exposure Study ... cannot be done.... The difficulty is and has always been the inability to discriminate between exposed and unexposed ground troops.'  Haas, 525 F.3d at 1177, citing Agent Orange Legislation and Oversight: Hearing on S. 1692, the proposed 'Agent Orange Disabilities Benefits Act of 1987'; S. 1787, the proposed 'Veterans' Agent Orange Disabilities Act of 1987'; and Agent Orange Oversight Issues Before the S. Comm. on Veterans' Affairs, 100th Cong. 165-66 (1988) (statement of Thomas E. Harvey, Deputy Administrator of the VA).  The CDC ultimately concluded that it had no validated scientific method of identifying a group of veterans who were highly exposed to Agent Orange.  Id.

As noted above, the only evidence of exposure to Agent Orange is the Veteran's own lay statements.  The Veteran is not competent to determine that servicemembers' remains (which undoubtedly had been prepared for transport and enclosed in appropriate caskets) or aircraft were covered in Agent Orange or any other herbicide.  The Veteran has not identified any reason he believes the servicemembers' remains were contaminated with Agent Orange other than the fact that they had served in Vietnam.  There is simply no evidence that the Veteran had specific scientific knowledge such that he could identify Agent Orange residue by smell, sight, etc..

In sum, there is simply no competent evidence establishing that the Veteran was exposed to Agent Orange during his service.  The Veteran's MOS (military occupational specialty) was a mechanic.  While the Veteran alleges the exposure occurred on a second-hand basis through contact with servicemembers' remains that had been in Vietnam, there is no provision of law establishing a presumption of such exposure.  He is not qualified to identify Agent Orange compounds or to opine that such were on the specific aircraft or servicemembers' remains, and there is no competent evidence establishing that aircraft he cleaned had any residuals of Agent Orange on them. An award of VA benefits may not be based on resort to speculation or remote possibility. See 38 C.F.R. § 3.102; see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Accordingly, the preponderance of the evidence is against a conclusion that the Veteran was exposed to Agent Orange during service.  There is no competent credible evidence of record that the Veteran was exposed to such substances; thus, the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 apply do not apply.

The Veteran's contention that he was exposed to herbicides while serving in the United States from touching equipment or bodies is not sufficient evidence that he was actually exposed to herbicides.  In addition, he was clinically found to have symptoms of a virus in service; not symptoms of chemical exposure.  The Board finds that the clinicians in service are more competent than the Veteran to diagnosis the etiology of his in-service complaints.

The Board notes that the Department of Defense (DoD) has listed areas outside of the United States and Vietnam in which there was herbicide testing and/or storage site(s) for herbicides. The following areas, and only the following areas, are listed: Cambodia, Canada, India, Korea, Laos, Puerto Rico, various places at sea, and Thailand.  The list does not include McGuire Air Force Base in the United States. (See VA's Public Health website.)  Moreover, the Veteran's MOS as a mechanic is not one that has been shown likely involve exposure to herbicide.  

Presumptive provisions with respect to cancerous tumors do not apply here as the Veteran was diagnosed with prostate cancer in 2008, more than 30 years after separation from service.  The preponderance of the evidence is against a finding that his cancer manifested within a year of his separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
The records reflect that the Veteran has a family history of cancer.  A 2008 Philadelphia CyberKnife record reflects that the Veteran's father and one uncle had prostate cancer, while another uncle had testicular cancer.  The Veteran was diagnosed with cancer in 2008 after he had an increase in PSA levels.  The Veteran has not been shown to have the experience, training, or knowledge necessary to make a competent finding that his prostate cancer is causally related to, or aggravated by, service.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of prostate cancer, to include whether a family history is relevant.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
In sum, the Veteran's prostate cancer is not presumed to have occurred due to service, did not manifest until several decades after separation, and has not been shown by competent credible evidence of record to be as likely as not causally related to, or aggravated by, active service.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Hypertension

The Veteran's August 1970 Report of Medical Examination for entrance purposes reflects a blood pressure reading of 138/88.  The Veteran's STRs contain a blood pressure reading of 140/88 when the Veteran was being seen for a headache and sinusitis.  The Veteran's Report of Medical Examination for separation purposes reflects that his blood pressure was 118/78.  His corresponding Report of Medical History for separation purposes reflects that he denied high or low blood pressure.

The earliest clinical evidence of a post-service hypertension is more than two decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A 1994 Montgomery Hospital discharge note reflects a blood pressure reading of approximately 128/90.  A 1995 Montgomery Hospital discharge note reflects a blood pressure reading of 124/70.  August 1995 correspondence from Dr. R. T. Durkin reflects a blood pressure o 126/78.  Fornance Physician Services, Inc. records reflect a blood pressure of 140/96 in 1999 and 142/88 in 2000.  A March 2000 Fornance Physician Service, Inc progress record reflects a blood pressure reading of 126/82.  It was noted that blood pressure was on medication (HCT 2) and it was stable. 

There is no competent credible evidence of record which reflects that it is as likely as not that the Veteran has hypertension causally related to, or aggravated by, service, to include exposure to any fuel or other likely chemicals in his work as a mechanic, or to include his one-time virus in service. 

Service connection is not warranted on a presumptive basis because the evidence is against a finding that the Veteran had hypertension which manifested to a compensable degree, or hypertension at all, within one year after separation from service.  The one blood pressure reading of 140/88 in service when the Veteran was being treated for a headache and sinus condition did not include a diagnosis of hypertension.  He denied of high blood pressure on separation and his blood pressure reading was 118/78 upon separation.   

The STRs lack documentation of the combination of manifestations sufficient to identify hypertension (i.e. multiple readings indicative of hypertension) and sufficient observation to establish chronicity during service.  The preponderance of the evidence is also against a showing of continuity of symptomology.  38 C.F.R. § 3.303(b).  

There is no credible continuity of symptomatology after service to support the Veteran's claim.  The Veteran had no evidence of hypertension upon clinical examination at separation, and denied high blood pressure upon separation.  

In addition, the Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Acquired Psychiatric Disability

In a November 2013 written statement, the Veteran asserted that due to service and what he contends are service related injuries, he has lost his wife, who was cheating on him with other men, lost his career of playing pro football, and lost his home.  He contends that he has posttraumatic stress disorder (PTSD) from moving body bags, racism at McGuire Air Force base in New Jersey, and a "very volatile crew chief".  The Board finds that service-connected for an acquired psychiatric disability is not warranted.

The Veteran's STRs are negative for complaints of, or treatment for, an acquired psychiatric disability.  On his 1972 Report of Medical History for separation purposes, he denied ever having had depression or excessive worry.  His corresponding Report of Medical Examination reflects that he had a normal psychiatric examination.  There are no clinical records of an acquired psychiatric disability until more than two decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
An October 1999 Fornance record reflects that the Veteran increasing anxiety over taking a heart stress test; it also notes that he was poor historian and had alcohol use.  A November 2004 VA record reflects that the Veteran had a negative PTSD screen.  A January 2005 private record reflects that the Veteran had tremors and alcohol abuse.  The records are negative for mention of the Veteran's service.

December 2008 VA records reflect that the Veteran was "quite sad" and tearful over the break-up with his girlfriend of seven years, who had apparently decided to leave him over his drinking.  The Veteran reported feeling alone and hopeless.  He also was focusing over criminal charges against him as well as the foreclosure on his home.  It was also noted that he had been diagnosed with cancer several months earlier.  The Veteran reported that he had begun treatment for his cancer but that his doctor wanted him to go for alcohol rehabilitation and that his insurance ran out.  The Veteran also reported that he had hurt his back on the job (in September), and that he had been drinking heavily for one year; he denied prior episodes of heavy drinking over the course of his lifetime.  The Veteran reported that in the course of a two week period this past summer, his step-sister, grandmother, and first cousin all died.  Stressors were noted to be the house foreclosure, a court case wherein his son got involved with a "slime ball" relative, having charges of "terroristic threats, assault, and kidnapping" brought against him apparently by a cousin.  The records are negative for in-service stressors or incidents as an etiology for his current complaints.

It was noted that the Veteran had "virtually no prior [psychiatric history].  He presented with "alcohol dependence in context of a major depression with rumination occasional self-limited suicidal ideation multiple family losses and pending court case in which patient reports he's being accused unfairly."  Diagnoses were alcohol abuse, hypertension, lower back pain, and rule/out bipolar disorder. 

January 2009 VA records reflect that the Veteran had no history of psychiatric treatment.  He reported that after he was diagnosed with prostate cancer, he stayed up for three and a half days and nights while crying.  He also reported that his father and two half-brothers are addicts.  The Veteran stated that when he was young, his parents separated and he moved to a new town where he was teased for being "too white".  He reported that he went from having close friends in his old town to being a loner after the move.  He also stated that he was a good football in high school and had scholarship offers, however, they were rescinded after an underground newspaper printed a photograph of him with his fist raised in a symbol of black unity.  He also reported that he had not wanted to go to an all-black college because of the atmosphere against light-skinned blacks.  The Veteran again noted his recent stressors and stated that the last six months had been stressful due to the loss of relatives, his son threated to kill himself, he had been fired from a job, he had been diagnosed with cancer, he had trouble with his son and cousin, and his significant other of eight years was leaving him.  The impression was cyclothymia with depression, resolving. 

January 2009 VA records also reflect that the Veteran reported that his wife/girlfriend had not been supportive of him, and although he was initially upset with her move, he was now fine with it.  The clinician stated as follows: "Important to note his complete mood shift from depressed several days ago to manic today."
The records reflect that the Veteran "reported numerous losses and family stresses.  He has also been charged with kidnapping his cousin and has court dates scheduled.  In addition to his psychosocial stressors he was diagnosed with prostate cancer in November and will begin treatment at Crozer Chester Medical Center."  The examiner stated that "Numerous stressors convoluted family situation."

A January 2009 VA record reflects the following:

[The Veteran] came to staff and stated he wants to  "Get started " with his "PTSD" and how does he do that. When [patient] was asked to clarify [patient] stated he has PTSD.  [Patient] stated he believes he has PTSD from multiple life traumas and from work with cadavers in  the military.  [Patient] informed he has been screened for PTSD (during that screening did not report any sxs) and that he was not diagnosed with PTSD.  

February 2009 VA records reflect that the Veteran's surgery was "very much on his mind" and that he was "totally upset" with criminal charges filed against him.  He reported that he feels abandoned by his family that he has been there to help them but they are undependable.  He also reported that "the blacks don't like you because you're light skinned, the whites because you're black.  I chose a different way.  I could've chosen a bad path.  I've dealt with this all my life.  Death of grandfather in a plane crash . . . Conflict with father.. . charged with kidnapping and assault the hearing of which is 2/25"  

In his February 2009 claims form, the Veteran asserted that his depression and adjustment disorder began in 2008.

March 2009 records from Albert Einstein Healthcare Network reflect that the Veteran listed a medical problem of depression

October 2013 VA records reflect that the Veteran reported nightmares of removing body bags from a plane at McGuire Air Force basis and reported that he was assigned "this duty but was not able to do it."  He also reported that the military service ruined his sports career.  The Veteran also contended that he drinks because of the pain caused by the VA system, and that he has several stressors that contribute to his drinking (i.e. relationships, finances, chronic pain, and history of childhood verbal and physical abuse.)
  
A December 2013 VA psychiatry initial evaluation record reflects that the Veteran "reported some vague symptoms of PTSD associated with moving body bags.  He did not meet full criteria for PTSD."  The examiner noted that the Veteran was currently sober and "may well suffer from bipolar disorder type 2.  I also think he has narcissistic personality disorder."  The Veteran also reported that he was "upset" that he was drafted to Viet Nam when he was "about to begin a college football career".

The Board finds, based on the record as a whole, that service connection for an acquired psychiatric disability is not warranted.  In this regard, the Board finds that there is no competent credible evidence which supports the Veteran's allegations of handling body bags.  As noted above,  the Veteran's MOS was a mechanic (aircraft maintenance specialist).  The record does not support a finding, and the Board finds it less than reasonable, that a mechanic would have tasked to handle deceased service-members.  In addition, his statement that he was drafted to go to Vietnam and this interrupted his college football career has not been shown by competent credible evidence to be accurate (the Veteran has previously stated that he did not go to college on a scholarship because it was rescinded due to a photograph), and has not been shown by competent credible evidence to be the etiology of a current disability.  His statements as to "racism" have not indicated that he was ever in fear of bodily injury or death, they have not been substantiated, and they have been nothing more than a broad accusation without detail.  In sum, they lack probative value.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although he is competent to report some symptoms, such as being depressed, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
In sum, the evidence reflects that decades after separation from service, the Veteran began reporting psychiatric symptoms related to his health and his social relationships.  For these reasons the preponderance of the evidence is against a finding that the Veteran has PTSD or any other psychiatric disability due to service. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for a back disability is denied.  

Entitlement to service connection for a right knee disability is denied.  

Entitlement to service connection for a left knee disability is denied. 

Entitlement to service connection for sinusitis is denied.  

Entitlement to service connection for headaches is denied. 

Entitlement to service connection for prostate cancer is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for an acquired psychiatric disorder (claimed as depression, adjustment disorder, and/or posttraumatic stress disorder (PTSD)) is denied.  




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


